J-S29003-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    GEORGE M. PINES JR.                        :
                                               :
                       Appellant               :   No. 1761 EDA 2019

               Appeal from the PCRA Order Entered May 16, 2019
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0003937-2015


BEFORE:      PANELLA, P.J., NICHOLS, J., and PELLEGRINI, J.

MEMORANDUM BY PANELLA, P.J.:                       FILED SEPTEMBER 09, 2020

        George Pines, pro se, appeals from the order entered in the Philadelphia

County Court of Common Pleas, which denied his first petition filed pursuant

to the Post Conviction Relief Act (“PCRA”). See 42 Pa.C.S.A. §§ 9541-9546.

After conducting an exhaustive review of the six issues that Pines raises, we

conclude that the PCRA court correctly determined that he was not entitled to

relief and affirm.

        By way of background, under the pretense of a drug deal, Pines, armed

with a handgun, and two others broke into an apartment occupied by three

individuals: Sheina Martin, Nancy Mundo, and Terrance Soloman. Pines and

his accomplices robbed the occupants and ransacked their apartment, seeking

both drugs and money. In the process, Pines shot Soloman in the face, killing

____________________________________________


   Retired Senior Judge assigned to the Superior Court.
J-S29003-20



him. After some level of resistance, Pines also shot Martin several times, but

she survived.

      Several weeks after the robbery and shootings, Pines was transported

for questioning to Philadelphia’s homicide headquarters. There, in sequential

order, he was asked biographical information, was Mirandized, signed a

consent to search his vehicle and cell phone, and then Mirandized a second

time. After that, Pines admitted to police detectives that he shot and killed

Soloman, but denied that he shot Martin. Instead, he claimed that it was one

of the two other robbers. He denied any affiliation with the other robbers.

      After the denial of his motion seeking to suppress the statement he

made to the detectives, Pines entered into a negotiated guilty plea to third-

degree murder, see 18 Pa.C.S.A. § 2502(c), robbery, see 18 Pa.C.S.A. §

3701, and two counts of aggravated assault, see 18 Pa.C.S.A. § 2702.

Correspondingly, Pines was sentenced to twenty-seven and one-half to fifty-

five years of imprisonment. The court ran Pines’s two aggravated assault

sentences concurrent with one another, but consecutive to his third-degree

murder sentence.

      Several days after sentencing, Pines filed a motion to withdraw his guilty

plea. The court denied his motion without a hearing. Thereafter, Pines filed a

notice of appeal to our Court. We, in turn, affirmed Pines’s judgment of

sentence. Following our decision, Pines’s petition for allowance of appeal with

our Supreme Court was denied.




                                     -2-
J-S29003-20



      Several months later, Pines filed a timely pro se PCRA petition, his first.

The court appointed PCRA counsel, but counsel concluded there was no merit

to any of the issues in Pines’s PCRA petition. As a result, counsel filed a Finley

letter, see Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en

banc), seeking to withdraw from representing Pines. Satisfied that relief was

not warranted, the court issued notice that it intended to dismiss his petition

without a hearing, pursuant to Pa.R.Crim.P. 907(1). Although Pines filed a

timely response to the court’s Rule 907 notice, the court dismissed his petition.

At the same time, Pines filed a motion to proceed pro se.

      After dismissal, Pines filed a timely notice of appeal to our Court and

then filed a timely statement of matters complained of on appeal. Pines

presents six questions for our review, reordered for ease of disposition:

      1) Did Pines unintelligently enter into a plea agreement given that
         he was unaware that the court colloquy was defective, as
         certain mandatory components were not met?

      2) Was plea counsel ineffective in failing to protect Pines from that
         defective court colloquy?

      3) Was Pines denied a pre-sentence investigation (“PSI”)?

      4) Did the sentencing court abuse its discretion in sentencing?

      5) Was plea counsel ineffective in failing to present character
         witnesses?

      6) Was PCRA counsel ineffective in failing to raise Pines’s first five
         issues as well as failing to challenge the coerciveness of Pines’s
         statement made leading up to the plea agreement process?

See Appellant’s Brief, at 3.


                                      -3-
J-S29003-20


      Our standard for reviewing an order denying PCRA relief is well-

established:

      Upon reviewing an order in a PCRA matter, we must determine
      whether the findings of the PCRA court are supported by the
      record and whether the court's legal conclusions are free from
      error. The findings of the PCRA court and the evidence of record
      are viewed in a light most favorable to the prevailing party. The
      PCRA court's credibility determinations, when supported by the
      record, are binding; however, this [C]ourt applies a de novo
      standard of review to the PCRA court's legal conclusions. We must
      keep in mind that the petitioner has the burden of persuading this
      Court that the PCRA court erred and that such error requires relief.
      Finally, this Court may affirm a valid judgment or order for any
      reason appearing of record.

Commonwealth v. Montalvo, 205 A.3d 274, 286 (Pa. 2019) (internal

citations omitted).

      Preliminarily, we note that Pines has oscillated between substantive

claims, attacks on discretionary aspects of sentencing, and ineffective

assistance of counsel allegations. Further, he often interjects sentences and

paragraphs of specific arguments in unrelated sections.

      Pines’s first issue claims that his court colloquy during his guilty plea

was defective. He therefore claims he did not enter it intelligently.

      Specifically, Pines avers that the court never went through the

mandatory questions necessary to ensure his understanding of the full impact

and consequences of his plea. See Pa.R.Crim.P. 590, Comment. In addition,

Pines contends that he was unaware of “what charges he [was] pleading guilty

to, what acts he allegedly committed underlying the plea, and specifically what

elements of the crimes he was pleading to.” Appellant’s Brief, at 9.

                                     -4-
J-S29003-20


       In order to be eligible for PCRA relief, the allegation of error must not

have previously been litigated. See 42 Pa.C.S.A. § 9543(a)(3). An issue has

been previously litigated if “the highest appellate court in which the petitioner

could have had review as a matter of right has ruled on the merits of the

issue[.]” Id., § 9544(a)(2).

       In Pines’s direct appeal from his judgment of sentence, the sole

argument that he raised was a challenge to his guilty plea, claiming it not have

been    entered    into   knowingly,    intelligently,   and   voluntarily.   See

Commonwealth v. Pines, 2916 EDA 2016, 2017 WL 2255556 at *1 (Pa.

Super., May 23 2017). After reviewing, inter alia, “the plea/sentencing

transcript[ and] the written plea colloquy,” id., our Court expressly found that

Pines’s plea agreement was not deficient. Moreover, the lower court, whose

opinion we unambiguously adopted, outlined the discrete pre-plea areas of

understanding necessary for a colloquy Pines now complains he never heard

the court discuss with him.

       Accordingly, because any defect associated with Pines’s plea agreement

has already been litigated, Pines is due no relief on this issue.

       In a similar vein, Pines’s plea counsel was not ineffective for failing to

object to Pines’s plea colloquy.

       To succeed in a PCRA claim of ineffective assistance of counsel Pines

would need to demonstrate, via a preponderance of the evidence, that

counsel’s deficient action or actions “so undermined the truth-determining


                                       -5-
J-S29003-20


process that no reliable adjudication of guilt or innocence could have taken

place.” 42 Pa.C.S.A. § 9543(2)(ii). Counsel is presumed to have rendered

effective assistance. See Commonwealth v. Sepulveda, 55 A.3d 1108,

1117 (Pa. 2012). Therefore, in order to obtain relief, Pines must demonstrate

prejudice as recognized by the United States Supreme Court in Strickland v.

Washington, 466 U.S. 668 (1984). See Commonwealth v. Hannibal, 156

A.3d 197, 206 (Pa. 2016) (identifying that Pennsylvania courts employ “the

performance and prejudice standard set forth in Strickland”).

      Under Strickland, Pines must establish that: (1) his underlying claim

has arguable merit; (2) counsel’s action or inaction was unreasonable; and

(3) he suffered prejudice as a result of counsel’s deficient performance to such

an extent that there is a reasonable probability that the result of the

proceeding would have been different excepting counsel’s affirmative error or

omission. See Commonwealth v. Pierce, 527 A.2d 973, 975 (Pa. 1987).

Pines has the burden of demonstrating all three prongs. See Commonwealth

v. Travaglia, 661 A.2d 352, 357 (Pa. 1995).

      If Pines does not satisfy any one prong of the ineffectiveness test, it is

fatal to his claim. See Commonwealth v. Wholaver, 177 A.3d 136, 144 (Pa.

2018). Additionally, we are not bound to any sequential analysis of the three

ineffectiveness prongs; if, for whatever reason, Pines’s assertions fail under

any prong, we may immediately discuss that element to dismiss the claim in

its entirety. See Sepulveda, 55 A.3d at 1117-18.


                                     -6-
J-S29003-20


      As this Court previously found there to be no validity to Pines’s assertion

that his colloquy was defective, Pines’s underlying claim does not have

arguable merit. Therefore, he cannot demonstrate that plea counsel engaged

in ineffective assistance of counsel.

      Pines next claims he was denied a pre-sentence investigation and

corresponding report without his knowledge or consent. “The sentencing judge

may, in the judge’s discretion, order a pre-sentence investigation report in

any case.” Pa.R.Crim.P. 702(A)(1). “[A] claim that the court erred in failing to

order a PSI report raises a discretionary aspect of sentencing of which a

defendant’s    right   to   appellate    review   is   exceptionally    limited.”

Commonwealth v. Flowers, 950 A.2d 330, 331 (Pa. Super. 2008).

      First, Pines was the beneficiary of a negotiated plea agreement, which

the court followed in imposing sentence. Second, Pines did not object after

Pines’s counsel stated, in open court, that she would be waiving any claim to

a PSI report. See N.T., 7/19/16, at 69. A few moments later, when directly

asked if he desired to speak prior to sentencing, Pines indicated that there

was nothing that he wished to say. See id., at 71. Finally, as this claim

constitutes a challenge to the discretionary aspects of his sentencing, it is not

a cognizable claim under the PCRA. See Commonwealth v. Fowler, 930

A.2d 586, 593 (Pa. Super. 2007). Accordingly, there is no merit to his claim

that the PCRA court erred in dismissing this claim.




                                        -7-
J-S29003-20


      Pines’s subsequent argument contends that there was an abuse of

discretion in sentencing because the court imposed consecutive sentences

without his knowledge and that it also disregarded the doctrine of merger.

      Once again, Pines is attempting to challenge the discretionary aspects

of his sentence. Such claims are not cognizable under the PCRA, and the PCRA

court did not err in dismissing them. See id.

      Next, Pines emphasizes that he should have had the opportunity to

present character witnesses at sentencing and that counsel was ineffective by

failing to call those witnesses. Because Pines was sentenced in accordance

with his negotiated plea deal, he cannot establish that he has suffered from

any sort of prejudice by not being able to call these witnesses. Further review

of the record offers no indicia that the trial court was amenable to deviating

from the agreed-upon sentence if character witnesses would have been

presented. In failing to establish prejudice, Pines has failed to demonstrate

ineffective assistance of counsel on the issue of not calling character witnesses

for sentencing purposes.

      Even though he has suggested the existence of ineffective assistance of

counsel at numerous other points in his brief, blurring the lines between claims

against plea counsel and PCRA counsel, Pines dedicates an omnibus argument

section advocating for the same contention. The gravamen of Pines’s

ineffectiveness argument, at least here, is that plea counsel failed him

throughout the plea and sentencing process because plea counsel did not raise


                                      -8-
J-S29003-20


any concerns over the incriminating statement Pines made to police

detectives. He alleges PCRA counsel continued in a similar manner by not

following up with Pines as to any of his concerns. Ultimately, Pines believes

that he should have been able to withdraw his plea prior to sentencing.

      “Generally, a plea of guilty amounts to a waiver of all defects and

defenses except those concerning the jurisdiction of the court, the legality of

the sentence, and the validity of the guilty plea.” Commonwealth v.

Morrison, 173 A.3d 286, 290 (Pa. Super. 2017) (citation omitted). The record

reflects that Pines was fully apprised of his waiver of anything beyond those

grounds. See N.T., 7/16/16, at 38-47.

      While it is true that ineffective assistance of counsel is a cognizable claim

even where a plea agreement exists, this Court has already held that under

all the circumstances, Pines’s guilty plea was knowingly and intelligently

entered. Moreover, prior to the acceptance of the plea agreement, the trial

court denied Pines’s motion to suppress his statement. Neither plea counsel

nor PCRA counsel can be ineffective for failing to raise claims that would not

have succeeded. Therefore, Pines has not demonstrated ineffective assistance

of counsel.

      As the court correctly determined that Pines is not entitled to any PCRA

relief, we affirm the PCRA court’s dismissal of his petition.

      Order affirmed.




                                      -9-
J-S29003-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/9/20




                          - 10 -